Citation Nr: 0431331	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral pain syndrome with right torn meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from January 1998 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

Review of the claims file reflects that the veteran had 
perfected an appeal as to the RO's denial of service 
connection for irritable bowel syndrome (IBS).  However, 
prior to certification of this issue to the Board, in July 
2004, the RO issued a rating decision which granted service 
connection for IBS.  This rating decision represents a full 
grant of the benefits sought on appeal with respect to the 
veteran's IBS claim.  As there is no jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
effective date or compensation level, those issues are not 
currently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In his April 2003 Substantive Appeal, the veteran indicated 
that he sought a VA Travel Board hearing; however, he 
withdrew this request in July 2004.  See 38 C.F.R. 
§ 20.704(e) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although  
the Board regrets the additional delay, it is  necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The evidence of record includes reports of VA knee 
examinations accomplished in August 2003 and March 2004.  The 
examiner who conducted these examinations provided range of 
motion testing for the knees.  Although both examination 
reports include measurements for normal ranges of motion and 
estimations of loss of flexion, in degrees, due to pain on 
use and during flare-ups; these examination reports do not 
reflect findings with respect to loss of extension, weakened 
movement, crepitation, excess fatigability, or incoordination 
during flare-ups.  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

The fact that the examiner did not quantify the extent of 
functional loss due to pain on use or during flare-ups of 
pain so as to apply them to the applicable rating criteria 
renders the examination report insufficient for ratings 
purposes.  The Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Importantly, the Board notes that during the appeal period 
the General Counsel of VA held that separate ratings may be 
assigned for the same joint under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg.  VAOPGCPREC 9-04.  The RO 
should have an opportunity to review the issue on appeal in 
light of the recent General Counsel opinion.

Finally, it is noted that the Court has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
With respect to the veteran's right knee claim, as the rating 
action appealed from was the initial grant of service 
connection, the RO should consider the proper evaluations to 
be assigned for this disorder pursuant to the Court's holding 
in Fenderson.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his knees since January 2004, the date he 
last provided such information.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the current 
severity of his right knee impairment.  
All indicated testing should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to record pertinent medical 
complaints, symptoms, and clinical 
findings.  

The examiner should comment on whether 
there is medical evidence of recurrent 
subluxation or lateral instability of the 
right knee.  If so, is it slight, 
moderate, or severe in degree?

The examiner should comment on whether 
the veteran's right knee is productive of 
a dislocated semilunar cartilage with 
frequent episodes of locking, pain, and 
effusion into the joint.  

The examiner should provide results of 
range of motion testing for the right 
knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Lastly, the examiner should comment on 
whether the veteran experiences 
impairment of the tibia and fibula.  
Specifically, the examiner should provide 
an opinion as to whether there is 
nonunion of the tibia and fibula 
requiring brace, or whether there is 
malunion, and the degree of disability; 
slight, moderate, or marked; produced by 
such impairment.  

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  If the physician is unable 
to render any opinion sought, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected right knee 
disorder, to include consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59; the 
holdings in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Fenderson v. West, 12 
Vet. App. 119 (1999) as well as 
VAOPGCPREC 9-04.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




